Citation Nr: 0010964	
Decision Date: 04/26/00    Archive Date: 05/04/00

DOCKET NO.  99-08 632A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an increased (compensable) rating for status 
post right acromioclavicular joint separation.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael E. Kilcoyne, Counsel







INTRODUCTION

The veteran had active military service from July 1980 to 
July 1983.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a notice of 
disagreement in writing received within one year of the 
decision being appealed and, after a statement of the case 
has been furnished, a substantive appeal received within 60 
days of the issuance of the statement of the case or within 
the remainder of the one-year period following notification 
of the decision being appealed.  

The present case arises from a February 1999 rating action, 
which denied a compensable evaluation for the veteran's right 
shoulder disability.  A notice of disagreement with that 
decision was received in February 1999, and a statement of 
the case was issued in May 1999.  Later that month, the 
veteran perfected his appeal upon the receipt at the RO of a 
VA Form 9 (Appeal to Board of Veterans' Appeals).  The case 
was subsequently forwarded to the Board in Washington, DC, 
and, in November 1999, the Board remanded the matter to the 
RO in order to have the veteran scheduled for a hearing 
consistent with his request in that regard which he timely 
submitted to the Board.  In December 1999, the RO informed 
the veteran that he was scheduled to appear at a hearing at 
the RO on January 3, 2000.  The record reflects that the 
veteran failed to report for that hearing and neither he nor 
his representative has offered any explanation to account for 
that failure.  In addition, neither has submitted any request 
for another hearing.  Under these circumstances, it will 
therefore be presumed that the veteran no longer desires to 
appear for a hearing, and the Board will proceed to address 
the merits of his claim below.  





FINDING OF FACT

The veteran's right shoulder disability is not shown to be 
productive of malunion of the acromioclavicular joint, or 
limitation of motion of the arm at shoulder level.  


CONCLUSION OF LAW

The criteria for a compensable evaluation for status post 
right acromioclavicular joint separation are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2. 
4.7, 4.31, 4.40, 4.45, 4.71a, Diagnostic Code 5201, 5203 
(1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

As an initial matter, the Board observes that, when the 
veteran seeks to establish a rating in excess of that which 
is currently assigned, his assertion that the disability at 
issue has worsened is, in general, sufficient to make the 
matter well grounded within the meaning of 38 U.S.C.A. 
§ 5107.  See Jackson v. West, 12 Vet.App. 422, 428 (1999), 
citing Proscelle v. Derwinski, 2 Vet.App. 629, 632 (1992). 

The veteran has asserted that the service-connected 
disability at issue is worse than currently evaluated by the 
RO, and he has, therefore, stated a claim which is well 
grounded.  With that initial burden having been satisfied, VA 
has a duty to assist the veteran in the development of facts 
pertaining to his claim.  38 U.S.C.A. § 5107(a) (West 1991); 
38 C.F.R. § 3.103(a) (1996).  The Court has held that the 
duty to assist includes obtaining available records which are 
relevant to the claimant's appeal, and that this duty is 
neither optional nor discretionary.  Littke v. Derwinski, 1 
Vet.App. 90 (1990).  

In this regard, we note that the veteran has been examined 
for VA purposes in 1998 and 1999; therefore, the evidence 
before the Board includes a current medical evaluation of the 
veteran.  We also observe, however, that, on the VA Form 9 
submitted by the veteran in May 1999, he identified two 
private physicians (Dr. Zorub and Dr. Richter) who apparently 
provided treatment for his service connected shoulder at some 
point, the records of which would presumably be useful in 
evaluating the extent to which his disability currently 
causes impairment.  At approximately the same time, however, 
the veteran submitted an application for pension benefits 
(subsequently denied because the veteran did not have any 
wartime service) on which he indicated that the treatment he 
had received for his shoulder was in 1982.  He also indicated 
on that form that those individuals whom he had mentioned on 
his VA Form 9 had treated him only for his low back 
disability between 1993 and 1996.  On another document which 
the veteran submitted at this time, a VA Form 21-4142 
(Authorization and Consent to Release Information to the 
Department of Veterans Affairs), he identified the names of 
the hospitals at which Dr. Zorub and Dr. Richter had provided 
him treatment.  

In order to rectify the confusing nature of the information 
the veteran had provided regarding the treatment he had 
received, shortly after its receipt of that information, the 
RO wrote to the veteran and asked him to complete another VA 
Form 21-4142, for each place at which he had sought 
treatment, and to include the full name and address of each 
hospital where this treatment was received.

The following month, the veteran returned two VA Form 21-
4142's.  The first reflected that Dr. Richter was deceased, 
and had last treated the veteran in 1995.  The veteran did 
not provide the address at which this physician had treated 
him, or at which any such records of treatment could be 
obtained.  The second VA Form 21-4142 identified a physician 
not previously mentioned as has having treated the veteran's 
shoulder.  At the same time, the veteran did not indicate 
when this treatment occurred, nor did he include the complete 
address at which it was provided.  Absent any address to 
which the RO could send requests for records, it was not 
possible to even attempt to obtain any such treatment 
records, and no attempt was undertaken.  Thereafter, while 
the veteran did subsequently undergo an examination scheduled 
in connection his claim for pension benefits, the record does 
not reflect that any further development was taken in 
connection with the claim currently on appeal, and the matter 
was forwarded to the Board.  

Under the circumstances described above, it is the Board's 
conclusion that the RO fulfilled its duty to assist the 
veteran in developing his current claim.  In this regard, we 
note that the U.S. Court of Appeals for Veterans Claims has 
emphasized that "[t]he duty to assist in the development and 
adjudication of a claim is not a one-way street."  Wamhoff 
v. Brown, 8 Vet.App. 517, 522 (1996).  "If a veteran wishes 
help, he [or she] cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence."  Wood v. 
Derwinski, 1 Vet.App. 190, 193 (1991).  See also Olson v. 
Principi, 3 Vet.App. 480, 483 (1992). 

Here, the needed evidence, if in fact it exists, would be the 
treatment records provided for the disability at issue, which 
the veteran has suggested he received.  Obviously, the 
veteran can control whether such information is obtained by 
simply failing to provide it, or failing to give adequate 
information to enable the RO to obtain it.  Here, the 
veteran, represented by a service organization, has been 
given ample opportunity to provide either the treatment 
records themselves, or the information necessary to have the 
RO obtain them.  He has done neither, and, consistent with 
the discussion above, the Board finds that VA's duty to 
assist the veteran has been satisfied in this case, in that 
further efforts to produce evidence essential to the claim 
have been frustrated by the veteran's failure to provide 
sufficient information to permit the RO to secure additional 
private medical records on its own.  See Counts v. Brown, 6 
Vet.App. 473, 479 (1994) (if claimant wants private records 
to be considered, he must either furnish them himself or 
request VA to obtain them and provide an appropriate 
release).

As to the evaluation of the veteran's disability, that is 
determined by the application of a schedule of ratings which 
is based upon the average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38  C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  38 C.F.R. § 4.1 
requires that each disability be viewed in relation to its 
history, and that there be emphasis upon the limitation of 
activity imposed by the disabling condition.  38 C.F.R. § 4.2 
requires that medical reports be interpreted in light of the 
entire recorded history, and that each disability must be 
considered from the point of view of the veteran's working or 
seeking work.  38 C.F.R. § 4.7 provides that, where there is 
a question as to which of two disability evaluations shall be 
applied, the higher evaluation is to be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is to 
be assigned.  However, where the schedule does not provide a 
zero percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.

The requirements for evaluation of the complete medical 
history of the claimant's condition operate to protect 
claimants against adverse decisions based upon a single, 
incomplete, or inaccurate report, and to enable VA to make a 
more precise evaluation of the level of the disability and of 
any changes in the condition.  Schafrath  v. Derwinski, 1 
Vet.App. 589 (1991).  Moreover, VA has a duty to acknowledge 
and consider all regulations which are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusions.  

In addition, the regulations provide, as to the 
musculoskeletal system, that it is "essential that the 
examination on which ratings are based" adequately portray 
any "functional loss" which "may be due to pain."  Such 
functional loss must be "supported by adequate pathology and 
evidenced by the visible behavior of the claimant undertaking 
the motion. . . .  [A] part which becomes painful on use must 
be regarded as seriously disabled."  38 C.F.R. § 4.40.  
Moreover, in determining the factors causing disability of 
the joints, inquiry must be directed toward, inter alia, 
"[p]ain on movement."  38 C.F.R. § 4.45(f).  See Schafrath 
v. Derwinski, supra, at 592 ("under the regulations, the 
functional loss due to pain is to be rated at the same level 
as the functional loss where [motion] is impeded"); see also 
DeLuca v. Brown, 8 Vet.App. 202, at 205 (1995); Quarles v. 
Derwinski, 3 Vet.App. 129, 139 (1992)

A review of the available evidence in this case reflects that 
the veteran, whom the service records reflect to be left-
handed, was treated for a right acromioclavicular separation 
in 1981.  Subsequently dated service medical records reflect 
various occasions when the veteran complained of right 
shoulder pain, but, when he was examined in connection with 
his discharge from service in July 1983, the upper 
extremities were reported as normal upon clinical evaluation.  

Within a year of the veteran's discharge from service, he 
submitted an application for VA benefits based upon his right 
shoulder injury.  In connection with that application, he was 
examined for VA purposes in June 1984.  This examination 
revealed that the range of motion of his shoulder was within 
normal limits, and that neurological examination was also 
normal.  The pertinent diagnosis was simply "Probable 
previous right shoulder strain."  Since this report failed 
to reflect the current presence of a right shoulder 
disability, the veteran's claim for service connection was 
denied in a July 1984 rating action. 

In October 1985, the veteran submitted another application 
for benefits stemming from his in-service right shoulder 
injury.  In connection with that application, he again 
underwent VA examination. The report from this August 1986 
examination, revealed that there was no gross deformity of 
the shoulder, or any swelling.  There was, however, mild 
tenderness over the acromioclavicular joint, and evidently 
the veteran experienced pain on full abduction of the 
shoulder to 130 degrees.  There was also a small amount of 
laxity of the joint noted, but no crepitance.  The diagnosis 
was status post right acromioclavicular joint separation.  

Following a review of the veteran's service medical records, 
in light of the more recent VA examination report, the RO 
undertook rating action to award the veteran service 
connection for status post right acromioclavicular joint 
separation, and to assign him a noncompensable disability 
evaluation, in a February 1987 rating action.  This zero 
percent evaluation has remained in effect to the present 
time.  

The veteran's current claim arises from an informal 
application for benefits received in September 1998.  In 
connection with that claim, he underwent an examination for 
VA purposes in November 1998.  At that time, it was recorded 
that the veteran denied any history of recurrent dislocation, 
or any complaints of feelings of shoulder instability.  He 
did, however, report fairly frequent shoulder discomfort, 
with some radiation of the discomfort into the arm.  

Clinical evaluation revealed that the veteran had completely 
intact subscapular muscles and strength, and that the range 
of motion of both shoulders was equal and without significant 
discomfort.  Actual measurements revealed that external 
rotation was to 75 degrees, forward flexion was to 175 
degrees, and abduction was to somewhere between 175 and 180 
degrees.  (Owing to an apparent typographical error which 
reflected internal rotation as measuring to "T7" degrees, 
the range of motion in that plane is not known.)  Although 
the veteran did not exhibit discomfort in performing these 
ranges of motion, the examiner nevertheless reported the 
presence of moderate acromioclavicular joint tenderness and a 
moderate to minimal amount of supraspinatus tenderness of the 
right shoulder.  The veteran's sensation, however, was 
intact, and there were no signs of clinical instability, or 
of significant rotator cuff impingement.  There was also no 
posterior joint line tenderness.  X-rays of the shoulder 
revealed that there was no significant glenohumeral joint 
arthritis; that the shoulder was well located; and that there 
was no evidence of eccentric wear.  It was considered, 
however, that there may have been slight joint space 
narrowing, but this was considered consistent with the 
veteran's age and history.  The acromioclavicular joint also 
reportedly appeared somewhat narrowed, but there were no 
grossly significant osteophytes noted.  Under the heading 
"Diagnosis," the examiner provided the following:

This is a 37-year-old gentleman who has history of 
one episode of right shoulder dislocation while 
playing football for which he underwent closed 
reduction and a short period of immobilization.  He 
does complain of intermittent persistent right 
shoulder pain which seems to localize most to his 
right acromioclavicular joint.  At this time he has 
no evidence of significant rotator cuff pathology 
although he does have evidence of slight biceps 
tendon and supraspinatus irritation and inflammation 
based on the tenderness of the supraspinatus and 
tenderness of the biceps tendon with speeds test.  
As noted there is no history of recurrent 
instability or complaints of instability and 
provocative tests for instability and rotator cuff 
pathology are essentially negative at this time.  I 
believe that this patient does have some mild right 
acromioclavicular joint arthrosis which may have 
been aggravated and accelerated by the history of 
right shoulder dislocation, but it appears that he 
has done very well since his right shoulder 
dislocation and beyond some subjective complaints 
which the patient has, there is no significant 
objective findings which he has suffered long term 
sequelae from this shoulder dislocation.  

In June 1999, the veteran underwent a general VA medical 
examination, as well as an examination to determine whether 
he should be considered housebound or in need of aid and 
attendance.  (These examinations appear to have been 
conducted in connection with a claim by the veteran for 
pension benefits, after he became unable to work following 
injuries to his lumbosacral spine in 1992 and 1995.  As set 
forth above, that claim was ultimately denied after it was 
determined that the veteran did not serve during a period of 
war, which is a requisite for pension eligibility.)  Insofar 
as these examinations relate any information with respect to 
the veteran's right shoulder, it is noted that the veteran 
expressed to the physician examining him that his shoulder 
woud cause cramps and pain.  The examiner commented only that 
the veteran had no limitations or restrictions of the upper 
extremities, although the diagnoses provided in this report 
included chronic shoulder pain.  

As previously mentioned, the veteran did not provide adequate 
information from which the RO could have secured additional 
records of private treatment, which he may or may not have 
received for his right shoulder.  As a result, the only 
current medical records presently before the Board for our 
review are the examination reports described above.  

The veteran's right shoulder disability has been evaluated 
under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 
5203, for impairment of the clavicle or scapula.  Under this 
code, a 10 percent rating, which is the minimum rating 
provided by this code, is assigned when there is malunion of 
the clavicle or scapula, or there is nonunion of the clavicle 
or scapula without loose movement.  

Other diagnostic codes relating to the evaluation of 
disability to the shoulder and arm include Diagnostic Code 
5202, which concerns impairment of the humerus.  This code 
calls for a minimum 20 percent rating when there is malunion 
of the humerus with moderate deformity, or with marked 
deformity when the condition affects the minor extremity.  
Diagnostic Code 5201 relates to limitation of motion of the 
arm, and, under this code, the minimum rating is 20 percent.  
This is assigned when the motion of the arm is limited to 
shoulder level.  Under Diagnostic Code 5200, the minimum 
rating, also 20 percent, is assigned when the disability is 
productive of favorable ankylosis of the scapulohumeral 
articulation of the minor extremity, with abduction to 60 
degrees, and the mouth and head can be reached.  

With regard to Diagnostic Codes 5200 and 5202, it must be 
observed that none of the evidence of record reflects that 
the veteran's disability has been productive of either 
ankylosis or an impairment of the humerus.  Accordingly, it 
would be inappropriate to evaluate the veteran's disability 
using the criteria set forth in those diagnostic codes.  With 
regard to Diagnostic Code 5201, the Board notes that none of 
the evidence suggests that the veteran is incapable of moving 
his arm to shoulder level.  Indeed, when he was examined in 
1998, forward flexion and abduction were to 175 degrees or 
more.  Similarly, when he was examined in 1999, it was noted 
that he had no limitations or restrictions of the upper 
extremities.  Thus, the veteran does not meet the minimum 
schedular criteria for a compensable evaluation under this 
diagnostic code.  

With respect to Diagnostic Code 5203, the evidence does not 
reflect that the veteran has any malunion of his 
acromioclavicular joint which would therefore warrant the 
assignment of the minimum schedular evaluation under this 
code.  As noted above, when examined in 1998, the veteran had 
completely intact subscapular muscle and strength, there were 
no signs of clinical instability, and X-rays revealed that 
the shoulder was well located.  In view of this, it must be 
concluded that, as with the criteria for a compensable rating 
under Diagnostic Code 5201, the veteran does not meet the 
minimum schedular criteria for a compensable evaluation under 
Diagnostic Code 5203.  

As to the consideration of other provisions which might 
provide for a favorable decision, including those of 38 
C.F.R. §§ 4.40, 4.45, as they relate to pain and any 
resulting functional impairment due to pain, including during 
flare-ups as discussed in the decision of the Court of 
Appeals for Veterans Claims in DeLuca v. Brown, supra, we 
note that the available medical reports showed complaints of 
pain, but not in the context of any recent range-of-motion 
tests.  Moreover, the veteran's range of motion of his 
shoulder is apparently nearly intact, with no indication of 
any degree of additional range of motion loss due to pain, 
weakened movement, excess fatigability, or incoordination.  
There is also no medical suggestion of pain that 
significantly limits functional ability during flare-ups, 
and, indeed, no medical evidence showing that the veteran 
experiences periods of flare-ups in which his range of motion 
is worse due to pain.  The physician who examined the veteran 
in 1998 specifically commented that there were no significant 
objective findings indicating that the veteran suffered long-
term sequelae from the shoulder separation.  Under these 
circumstances, it is the Board's view that consideration of 
the provisions of sections 4.40 and 4.45 does not call for 
the assignment of a compensable disability rating for the 
veteran's service connected shoulder impairment. 


ORDER

Entitlement to an increased (compensable) rating for status 
post right acromioclavicular joint separation is denied.  




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


 
- 11 -


- 1 -


